Title: To George Washington from Henry Knox, 12 March 1789
From: Knox, Henry
To: Washington, George



My dear Sir
New York 12 March 1789

It is a circumstance of great chagrin to the members of the new government who are assembled here, that they have received no additionals since my last. They remain at 8 senators and 18 Representatives.
Letters are forwarded to the absent members of Maryland

Delaware and Virginia; but if the two houses are not formed untill effected in consequence of those letters, a month at least will elapse. The south Carolina Members are not expected in less Time than a month. I am my Dear sir with the greatest respect & affection Your most Obedient humble Servt

H. Knox

